SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS AND SUMMARY PROSPECTUS DWS Alternative Asset Allocation Plus Fund DWS Floating Rate Plus Fund DWS Global Inflation Plus Fund DWS Short Duration Plus Fund Effective October 1, 2011, each of the above-listed funds will change its name as follows: Current Name New Name, Effective October 1, 2011 DWS Alternative Asset Allocation Plus Fund DWS Alternative Asset Allocation Fund DWS Floating Rate Plus Fund DWS Floating Rate Fund DWS Global Inflation Plus Fund DWS Global Inflation Fund DWS Short Duration Plus Fund DWS Short Duration Fund Please Retain This Supplement for Future Reference September 14, 2011 PROSTKR-112
